       Case 1:20-cv-03976-LTS-OTW Document 37 Filed 06/23/20 Page 1 of 4



Stephen J. Fuzesi                                                      Jeremy Zenilman, Esquire
WILLIAMS & CONNOLLY LLP                                                336 East 77th Street #9
725 12th Street NW                                                     New York, New York 10075
Washington, DC 20005                                                   (516) 650-5821
(202) 434-5000                                                         jzenilman@hotmail.com
sfuzesi@wc.com

                                            June 23, 2020

Via ECF

 Honorable Ona T. Wang
 United States Magistrate Judge
 Daniel Patrick Moynihan Courthouse
 500 Pearl Street, Courtroom 20D
 New York, NY 10007

       Re:     Nunes v. Cable News Network, Inc., No. 1:20-cv-03976-LTS-OTW

Dear Judge Wang:

        Pursuant to the Court’s June 8, 2020, Initial Case Management Conference Order, the
parties jointly submit this letter to briefly explain their scheduling dispute. This dispute, previously
set forth in the parties’ letters of June 10 (ECF No. 32) and June 15 (ECF No. 34), concerns whether
discovery should begin now or await resolution of the CNN’s pending motion to dismiss. The
parties further disagree about the timetable for discovery if it commences.

Defendant’s Position

       CNN’s case-dispositive motion to dismiss is already fully briefed and awaiting decision by
Judge Swain. There are compelling reasons to stay discovery—and postpone the issuance of a
case schedule—until that motion is decided. As noted in CNN’s letter-motion of June 10 (ECF
No. 32), multiple factors weigh in favor of a stay. Indeed, since submission of that letter motion,
Rep. Nunes has now issued document requests to CNN and provided notice of Rule 45 document
subpoenas to two witnesses.

        First, CNN has filed a dispositive motion that should resolve this case. It raises purely
legal questions concerning Rep. Nunes’s failure to comply with a statute imposing threshold
procedures for bringing a defamation claim. No discovery is required to decide this motion. This
alone is grounds for a stay.

        Second, this case implicates important First Amendment considerations that make a stay
uniquely appropriate here. This lawsuit is brought by a United States Congressman against a news
organization (CNN), in connection with CNN’s reporting on the impeachment of President Trump.
Courts repeatedly have warned of the burdens on free speech that are imposed by requiring the
press to defend against suits like this one. See, e.g., Biro v. Conde Nast, 963 F. Supp. 2d 255, 264
(S.D.N.Y. 2013) (noting the “particular value in resolving defamation claims at the pleading stage,

                                                   1
         Case 1:20-cv-03976-LTS-OTW Document 37 Filed 06/23/20 Page 2 of 4



so as not to protract litigation through discovery and trial and thereby chill the exercise of
constitutionally protected freedoms” (quotation marks omitted)). Because the burdens of
discovery are magnified by the concerns that such litigation will chill First Amendment rights,
courts frequently stay discovery pending resolutions of motions to dismiss in defamation cases. It
bears emphasis that this is just one of a half-dozen lawsuits that Rep. Nunes has filed against news
organizations over the past year in an apparent attempt to use litigation to chill their reporting.

        Third, any discovery here promises to be complicated, sensitive, and burdensome. Because
this lawsuit involves a news organization, discovery will involve newsgathering protected by
privileges under both the First Amendment and state law. CNN has now received 28 document
requests seeking all notes, communications, and other documents concerning CNN’s reporting—
among other topics. Discovery here will further involve a sitting United States Congressman, his
congressional staff, the President’s personal lawyer, present and former Ukrainian government
officials, and a key witness (Lev Parnas) under indictment in this District with a current trial date
of February 1, 2021, 1 among others. Indeed, Rep. Nunes’s initial disclosures name three other
present or former members of Congress (Katie Hill, Adam Schiff, and Maxine Waters); one
candidate for Congress (Phil Arballo, who is running against Rep. Nunes); and the Democratic
Congressional Campaign Committee. Rep. Nunes already has provided notice of Rule 45
document subpoenas to Mr. Parnas and his lawyer, Joseph Bondy. There is no reason to commence
this discovery unless and until it is required.

        Fourth, this case arises in the extraordinary context of the COVID-19 pandemic, which
continues to disrupt the ability of parties to gather facts and engage in discovery to an
unprecedented degree. At this time, while many personnel are working from home and CNN’s
offices remain closed, CNN’s ability to conduct discovery (such as searching for and collecting
relevant documents) is significantly hindered. 2

       Fifth, Rep. Nunes does not face any material prejudice by awaiting a decision on the motion
to dismiss. This case was just transferred to the Southern District on May 22, and the motion to
dismiss is fully briefed. Rep. Nunes’s lead counsel has not even applied for pro hac status yet.

       In short, for all of these reasons, the Court should stay discovery—and the issuance of a
case schedule—until CNN’s pending motion to dismiss is decided.

        To the extent the Court proceeds with issuing a case schedule, CNN submits that the
timeframe proposed by Rep. Nunes fails to adequately take into consideration the complexities
and needs of this case. In his Amended Complaint, Rep. Nunes purports to seek more than $425
million in damages—and now upwards of $750 million, per his initial disclosures. Discovery here,
as noted above, will implicate not only the privileged newsgathering of a news organization, but
the documents and testimony of potentially numerous present and former members of the House
of Representatives, congressional staff, present and former foreign government officials, and a key

1
    United States v. Lev Parnas, et al., 19 Cr. 725 (JPO), ECF No. 110 (April 15, 2020).
2
 Further, “Zoom” depositions are not an adequate or appropriate substitute for in-person discovery in this
matter.


                                                      2
       Case 1:20-cv-03976-LTS-OTW Document 37 Filed 06/23/20 Page 3 of 4



witness facing a pending criminal trial. This discovery will be time-consuming and likely demand
the court’s intervention. Further, any schedule should account for the significant effects of the
COVID-19 pandemic and its disruption of the ability to engage in fact-gathering and discovery in
the short-term. And the schedule should take into account the fact that, if the case proceeds past a
motion to dismiss, CNN anticipates filing a substantial summary judgment motion on actual
malice, substantial truth, and other defenses—which should be resolved before costly trial
preparation must begin. 3

        The schedule proposed by CNN accounts for these factors, while Plaintiff’s schedule does
not. Among other things, Plaintiff’s schedule allows only six months for the entirety of fact
discovery—both documents and depositions, of parties and third-parties. It additionally provides
no time for decision on summary judgment before moving immediately into pre-trial deadlines
and trial. That is not an appropriate schedule for this matter.

Plaintiff’s Position

         CNN misconstrues the First Amendment and conflates “freedom” of the press with the
right to defame public officials. Freedom of speech is not absolute. Chaplinsky v. New Hampshire,
315 U.S. 568, 572 (1942); id. Ashcroft v. Free Speech Coalition, 535 U.S. 234, 245-246 (2002)
(“freedom of speech has its limits; it does not embrace certain categories of speech, including
defamation”). False and defamatory statements are not entitled to any constitutional protection.
See, e.g., Chaplinsky, 315 U.S. at 572 (“There are certain well-defined and narrowly limited classes
of speech, the prevention and punishment of which have never been thought to raise any
Constitutional problem. These included the lewd and obscene, the profane, the libelous, and the
insulting or ‘fighting’ words – those which by their very utterance inflict injury or tend to incite
an immediate breach of the peace. It has been well observed that such utterances are no essential
part of any exposition of ideas, and are of such slight social value as a step to truth that any benefit
that may be derived from them is clearly outweighed by the social interest in order and morality.”);
id. Herbert v. Lando, 441 U.S. 153, 171 (1979) (“[s]preading false information in and of itself
carries no First Amendment credentials.”); Gertz v. Robert Welch, Inc., 418 U.S. 323, 349-350
(1974) (there is “no constitutional value in false statements of fact.”).

         Plaintiff believes there should be no delay and that discovery should begin now. Plaintiff
points to the ongoing harm he suffers every day that the CNN Article and Cuomo Prime Time
Broadcast remain online, unretracted, uncorrected, subject to repeated republication. [E.g.,
https://twitter.com/whstancil/status/1230292227827437568 (02/27/2020 – “Remember when
Parnas said Nunes was part of the conspiracy to get dirt on Biden?”)]. This harm is real and it
mounts every day. CNN appears to be oblivious to the massive injury that it caused and continues
to cause because of its refusal to retract the CNN Article and Cuomo Prime Time Broadcast.


3
 Summary judgment routinely is granted in cases involving public figures or public officials, for lack of
actual malice. See, e.g., McFarlane v. Sheridan Square Press, 91 F.3d 1501, 1515 (D.C. Cir. 1996) (“Few
public figures have been able clearly and convincingly to prove that the scurrilous things said about them
were published by someone with serious doubts as to the truth of his publication.”) (affirming grant of
summary judgment).


                                                    3
      Case 1:20-cv-03976-LTS-OTW Document 37 Filed 06/23/20 Page 4 of 4



       The fact that Plaintiff has filed other actions in other jurisdiction against other defendants
has no bearing on this action. Reference to these “half-dozen lwsuits” is an improper attempt by
CNN to distract the Court and avoid discovery into CNN’s wrongdoing in this case.

       After the parties conducted their Rule 26(f) conference, Plaintiff served CNN with a
request for production of documents that is narrowly tailored to the issues in this case and that
indisputably seeks relevant documents. Plaintiff also served Rule 45 Subpoenas on two principal
witnesses, again expressly seeking relevant documents.

       The responses to Plaintiff’s discovery requests will demonstrate the abject falsity of CNN’s
statements and that CNN and its agents acted with reckless disregard for the truth.

        CNN’s strategy is to delay because its actions are indefensible. Plaintiff seeks a speedy,
just and inexpensive “day in court”. Plaintiff calls upon CNN to show its evidence that he was in
Vienna in December 2018 and that he met with Shokin to discuss digging up dirt on the Bidens.
This fictitious story should never have been published.

       Under Plaintiff’s proposed schedule, the case would be trial ready by June 30, 2021, which
is approximately 1.7 years after the publications at issue. Plaintiff contends that his proposed
schedule is consistent with the policies and objectives of Rule 1 of the Federal Rules of Civil
Procedure and affords more than enough time to adequately prepare the case for trial.

        While Plaintiff recognizes that COVID-19 remains an issue, Courts are open for business,
all records in this case can be produced electronically, video (Zoom) depositions and telephone
depositions remain a viable alternative to any depositions that cannot be taken in person, and any
necessary discovery issues can be resolved in the ordinary course by following the Court’s
Individual Civil Practices and the Local Civil Rules. Once again, every day that the false and
defamatory statements remain on the Internet, Plaintiff suffers additional injury to his name and
reputation. Plaintiff seeks a just, speedy and inexpensive resolution of this matter, and opposes
any undue delay.


                                      Respectfully submitted,

                                      /s/ Jeremy Zenilman & Stephen J. Fuzesi
                                      Counsel for Plaintiff Devin G. Nunes
                                      Counsel for Defendant CNN




                                                 4
